Citation Nr: 1455507	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  11-34 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether there was clear and unmistakable error in a March 1989 rating decision that denied service connection for a low back disorder.  

2.  Entitlement to an effective date earlier than March 16, 2009 for the grant of service connection for stenosis of the low back. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Air Force from July 1975 to January 1982.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In April 2013, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's Virtual VA paperless claims processing system file.

A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  In a final March 1989 rating decision, the RO denied service connection for a back disorder.  The Veteran did not perfect an appeal of that rating decision, and did not submit new and material evidence within one year.   

2.  The RO erred in denying service connection in a Mach 1989 rating decision as it did not have the correct facts before it and the Veteran's back disorder undebatably manifested during service.  

3.  The date of the Veteran's claim for service connection for a back disorder is January 6, 1989.

4.  The date that entitlement to service connection for a back disorder arose was January 15, 1982.  


CONCLUSIONS OF LAW

1.  The March 1989 rating decision, which denied service connection for a back disorder, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.201, 20.202, 20.302, 20.1103 (2014).   

2.  There is clear and unmistakable error (CUE) in the March 1989 rating decision that denied service connection for a back disorder.  38 U.S.C.A. §§ 5109A(a), 7105 (West 2014); 38 C.F.R. §§ 3.104(b), 3.105(a), 3.400(k) (2014).

3.  The criteria are met for an earlier effective date of January 6, 1989, for the award of service connection for stenosis of the low back.  38 U.S.C.A. §§ 5101(a), 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.151, 3.155, 3.156, 3.160(c), 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

For the earlier effective date issue on appeal, because the Board is granting this issue in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide this claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

With regard to the clear and unmistakable error issue on appeal, the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations are not applicable to claims alleging clear and unmistakable error in prior VA decisions.  See Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15  Vet. App. 165 (2001).  Therefore, no further discussion of the VCAA duty to notify and assist is warranted here for the clear and unmistakable error issue on appeal.  In any event, the Board is granting this issue in full as well.

II.  Clear and Unmistakable Error

In January 1982, the Veteran was separated from active service.  On January 6, 1989, the Veteran filed a claim for service connection for a back disorder, which was received by the RO on that date.  

In a March 1989 rating decision, the RO denied the Veteran's original claim for service connection for a back disorder.  Although the Veteran submitted an April 1989 notice of disagreement (NOD), he did not perfect his appeal of that claim by filing a timely substantive appeal, after the RO sent him an April 1989 statement of the case (SOC).  Additionally, the Veteran did not submit new and material evidence within one year.  Therefore, the March 1989 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.201, 20.202, 20.302, 20.1103.  In the final March 1989 rating decision, the RO specifically stated that service treatment records (STRs) "do not show any diagnosis or treatment for a back condition."  The RO added that the Veteran's complaints of a back disorder were not shown to be incurred or aggravated by service.  The RO made similar findings in the final April 1989 SOC.  Accordingly, because the March 1989 rating decision is final, it is only subject to reversal or amendment if it contains CUE.  38 C.F.R. § 3.105(a).

In October 2000, the Veteran filed an informal claim to reopen service connection for a back disorder.  In a November 2000 rating decision, the RO denied the Veteran's claim to reopen service connection for a back disorder.  The RO determined that the Veteran had not submitted new and material evidence necessary to reopen the claim.  See 38 C.F.R. § 3.156(a).  The Veteran was notified of that decision and of his appellate rights, but he did not submit a timely NOD.  He also did not submit any additional evidence relevant to that claim within one year of the decision.  Therefore, the November 2000 RO decision also became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.201, 20.302, 20.1103.  

On March 16, 2009, the Veteran filed an informal claim to reopen service connection for a back disorder.  

In the January 2010 rating decision on appeal, the RO reopened the Veteran's back disorder claim and granted service connection for stenosis of the low back.  The RO assigned an effective date of March 16, 2009, for the award of service connection for stenosis of the low back, which was the date of receipt of the Veteran's claim to reopen.  See 38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  The RO based the grant of service connection on in-service treatment for a lumbosacral strain in April and May of 1981, which was documented in the STRs, as well as a post-service October 2009 VA examination with a nexus opinion.   

The Veteran filed an NOD with the March 16, 2009 effective date.  In addition, at the April 2013 hearing, the Veteran raised the theory of entitlement to an earlier effective date of whether the RO committed CUE in its March 1989 rating decision that denied service connection for a low back disorder.  The Board considers both the earlier effective date and clear and unmistakable error issues to be on appeal.  

A rating decision becomes final if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.302 (2014).  Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.104(b), 3.105(a).   

If an earlier decision contained CUE, the prior decision must be reversed or revised.  38 C.F.R. § 3.105(a).  The decision constituting reversal or revision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior, reversed decision.  38 C.F.R. §§ 3.105(a); 3.400(k).  

A claim of CUE is a collateral attack on an otherwise final rating decision by an RO.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1997).  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed upon a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

In order to find CUE in a prior adjudication, it must be determined (1) that either the correct facts known at the time or constructively known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the prior decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  Bouton v. Peake, 23 Vet. App. 70, 71 (2008); Grover v. West, 12 Vet. App.  109, 112 (1999); Russell, 3 Vet. App. at 313-14.   A determination that there was CUE must be based upon the record and the law that existed at the time of the prior adjudication in question.  May v. Nicholson, 19 Vet. App. 310, 313 (2005).  

Clear and unmistakable error is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensured, the error complained of cannot be clear and unmistakable.  Id.  The claimant must offer some persuasive reasons as to why the result would have been manifestly different but for the alleged error, unless it is the kind of error that, if true, would be clear and unmistakable on its face.  Baldwin v.  West, 13 Vet. App. 1, 5 (1999); Fugo, 6 Vet. App. at 44.  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  "[T]he alleged error must be 'undebatable,' not merely 'a disagreement as to how the facts were weighed or evaluated.'"  Hillyard v. Shinseki, 24 Vet. App. 343, 349 (2011) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  A "manifest change in the outcome of the adjudication means that, absent the alleged clear and unmistakable error, the benefit sought would have been granted at the outset."  King v. Shinseki, 26 Vet. App. 433, 441 (2014).  Indeed, whether it is "reasonable to conclude" that the outcome would have been different is not the standard that must be met for a motion alleging clear and unmistakable error to succeed.  King, 26 Vet. App. at 441.

The Veteran seeks an earlier effective date of January 6, 1989, based on the earliest, original claim for service connection for a back disorder.  The Veteran also alleges that in the original March 1989 rating decision, the RO committed CUE by failing to consider the correct facts before it at the time when denying service connection.  Specifically, the Veteran alleges the RO denied the existence of or overlooked favorable evidence of record in the Veteran's STRs revealing treatment for a low back injury and a diagnosis of a lumbosacral strain.  The Veteran believes the result would have been manifestly different but for the RO's error in ignoring this crucial, favorable evidence of record.  Based on his allegation of CUE in the March 1989 rating decision, the Veteran asserts that his effective date for service connection for should be retroactive to his original January 1989 claim.  See March 2009 Veteran's statement; December 2011 VA Form 9; April 2013 video hearing testimony.  

In order to reasonably raise a claim of CUE, the claimant must provide some degree of specificity as to what the alleged error is.  If a claimant fails to adequately plead a clear and unmistakable error claim, the proper remedy is to dismiss the challenge without prejudice.  Simmons v. Principi, 17 Vet. App. 104, 114 (2003).  As a threshold matter, the Board finds that the arguments advanced by the Veteran at the April 2013 hearing allege CUE with the requisite specificity.  See Simmons, 17 Vet. App. at 114.  In this regard, the Board has an obligation to read pro se filings liberally.  This obligation applies to proceedings alleging clear and unmistakable error in a final decision of the RO and in a final decision of the Board.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Comer v. Peake, 552 F.3d 1362, 1368 (Fed. Cir. 2009).  The Board will therefore adjudicate the merits of the Veteran's CUE motion.   

At the time of the March 1989 rating decision, applicable law provided that service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  Each disabling condition shown by a Veteran's service records, or for which he seeks a service connection must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence.  Determinations as to service connection will be based on review of the entire evidence of record, with due consideration to the policy of the Department of Veterans Affairs to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 C.F.R. § 3.303(a) (1988).  Additionally, for post-service initial diagnosis of a disease, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (1988).

Upon review of the evidence, the Board finds the March 1989 rating decision that that denied service connection for a back disorder contains CUE.  See 38 C.F.R. § 3.105(a).  The RO committed CUE in its March 1989 rating decision when it failed to consider the correct facts known at the time that were before it.  Russell, 3 Vet. App. at 313-14.  In the March 1989 rating decision, the RO specifically stated that STRs "do not show any diagnosis or treatment for a back condition."  As noted above, however, the Veteran's STRs show treatment for back complaints and a diagnosis of lumbar strain.  In summary, the RO committed error when it denied the existence of probative, favorable evidence of record, in particular STRs confirming treatment for and a diagnosis of a back disorder. 

Rating decisions were not required to set forth in detail the factual bases for their decisions before the February 1, 1990.  See 38 U.S.C.A. § 5104(b).  In the absence of evidence to the contrary, the rating board was presumed to have made the requisite findings.  Hauck v. Nicholson, 403 F.3d 1303, 1305-06 (Fed. Cir. 2005).  Silence in a final RO decision made before February 1990 cannot be taken as showing a failure to consider evidence of record.  Eddy v. Brown, 9 Vet. App. 52, 58 (1996).   

The RO's denial of the existence of evidence in the claims file, however, was sufficient to satisfy the first and second CUE requirements (i.e., either the facts known at the time were not before the adjudicator or the law then in effect was incorrectly applied, and an error occurred based on the record).  Bouton v. Peake, 23 Vet. App. 70, 71-73 (2008).  In Bouton, the RO's denial of the existence of medical documents evidencing depression secondary to service-connected disability and its failure to follow the regulation requiring that it base its determination on all evidence of record, was an error sufficient to satisfy the first and second clear and unmistakable error requirements.  23 Vet. App. at 72.  Regardless, such error cannot constitute CUE unless it is the type of error that would have manifestly changed the outcome of the RO's decision.  Bouton, 23 Vet. App. at 72.  Thus, CUE can only be shown in such instance where all evidence at the time of the prior RO decision is in support of the claim.  Bouton, 23 Vet. App. at 72. 

Here, as noted above, in the March 1989 rating decision, the RO specifically stated that STRs "do not show any diagnosis or treatment for a back condition."  Therefore, for reasons unknown to the Board, the RO in essence denied the existence of probative, favorable evidence of record when denying service connection.  Most importantly, the RO not only failed to discuss this favorable evidence of record, but denied its very existence.  It is undisputed that STRs record treatment and diagnosis for a lumbosacral strain in April and May of 1981.  The Veteran was put on a physical profile due to his back disorder.  The RO's error in denying the existence of this evidence was undebatable.  Thus, the first and second CUE requirements are met here.  Bouton, 23 Vet. App. at 72.

Moreover, the third CUE requirement is also met in the present case.  The error in the March 1989 rating decision was outcome determinative as the rating decision would have been manifestly different if the facts before the RO at that time were correctly considered.  See Fugo, 6 Vet. App. 43-44.  In this regard, not only did STRs document treatment for a back disorder, but a February 1989 VA examiner assessed an eight-year history of chronic low back pain dating back to the Veteran's in-service injury.  The examiner considered the Veteran's credible lay assertions that he had experienced mild, intermittent low back discomfort over the years, ever since sustaining the in-service back injury.  The examiner noted a recent exacerbation four months earlier in 1988 when the Veteran hurt his back riding in a car.  In light of the competent credible medical and lay evidence of record in March 1989, reasonable minds could not have differed as to whether service connection was warranted.  It would have been undebatable at that time given the law and evidence of record in March 1989.  There was no contrary, countervailing medical evidence of record.  Therefore, the error committed by the RO by denying the existence of evidence of in-service treatment and a diagnosis of a back disorder in the STRs, despite the undebatable in-service and post-service pathology for low back problems, was clear and unmistakable.  Fugo, 6 Vet. App. 43-44.  In making this determination, the Board has considered the law for service connection in effect at the time of the March 1989 rating decision.  Russell, 3 Vet. App. at 313-14.  

The Board is cognizant that prior to the Court's 1991 holding in Colvin v. Derwinski, 1 Vet. App. 171 (1991) (the Board cannot substitute its own medical judgment for that of medical professionals), VA was not required to rely upon independent medical evidence to support its medical conclusion.  Rather, both the Board and the RO's common practice at that time were to use its own medical judgment by way of a medical member of a panel.  See e.g., Austin v. Brown, 6 Vet. App. 547, 549 (1994).  On this issue, the Board observes that the March 1989 rating decision was ascribed to by a VA medical physician in a three-person panel - Dr. J.L.M., MD, who participated in the March 1989 rating decision and was a signatory to the determination.  See Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (holding that the Board's position was substantially justified in a pre-Colvin decision in relying on its own medical judgment).  In any event, notwithstanding the fact that a VA physician offered his medical judgment in the March 1989 rating decision, the fact remains that the three-member panel, including the VA physician, denied the existence of crucial, favorable evidence of record.  The panel denied the existence of pertinent, undebatable facts of record that would have changed the outcome of the determination.  Therefore, the presence of a medical expert on the March 1989 RO panel does not alter the Board's finding of CUE in the present case.  

In light of the above, based on the record at the time of the March 1989 rating decision, it is concluded that the RO's omission and denial of the correct facts known at the time that were before it, was so prejudicial that, but for the error, the outcome would have been manifestly different.  Russell, 3 Vet. App. at 313-14.  The RO's March 1989 rating decision, therefore, is CUE and the decision must be revised.  38 C.F.R. § 3.105(a).  On correction due to CUE, the Veteran is entitled to service connection for a back disorder, as if such decision was made at the time of the March 1989 rating decision.  Id.  

III.  Earlier Effective Date

As CUE in the March 1989 rating decision is established, the remaining issue is the proper effective date to be assigned for the award of service connection for stenosis of the low back.  As the March 1989 rating decision contained clear and unmistakable error, the effective date of the award for benefits is the date from which benefits would have been payable if the corrected decision had been made on the date of the reversed decision -March 1989.  See 38 C.F.R. § 3.400(k).    

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  But unless otherwise provided, the effective date of compensation will not be earlier than the date of receipt of the claimant's application. 38 U.S.C.A. § 5110(a). 

VA must look to all communications from a Veteran which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be pain or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Again, VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  

The Veteran filed his original claim on January 6, 1989.  The claims folder contains no other communication from the Veteran or his representative indicating intent to seek, or a belief in entitlement to, service connection for a back disorder between the time of his discharge from service in January 1982 until January 6, 1989, the date of his original formal claim.  See 38 C.F.R. §§ 3.1(p), 3.155(a).  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  A review of the claims folder reveals that the Veteran filed an earlier June 1982 claim for educational benefits, but there was no intention at that time to file for service connection for a back disorder.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  Thus, the proper date of claim is the date that the earliest formal claim for service connection for a back disorder was received - January 6, 1989.  The Veteran has never disputed the fact that this was the earliest claim of record for service connection for a back disorder.   

The date of entitlement is the date when the claimant met the requirements for the benefits sought.  See 38 U.S.C.A. § 5110(a); McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  It is important to note that an effective date generally can be no earlier than the facts found.  DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  Such facts include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation.  See generally 38 C.F.R. § 3.400.  However, the date entitlement arose is not the date that the RO receives the evidence, but the date to which that evidence refers.  McGrath, 14 Vet. App. at 35.  The date of entitlement in the present case is January 15, 1982 - the day after discharge from service.  This is based on probative evidence of record showing the Veteran's in-service back disorder had continued intermittently after discharge from service.  Specifically, this finding is based on the in-service evidence of a back disorder in April and May of 1981, as well as the credible history of back pain going back to service, as discussed by the February 1989 and October 2009 VA examiners.  

Here, the date of claim, January 6, 1989, is later than the date entitlement arose for service connection for a back disorder, January 15, 1982.  Accordingly, the Board concludes that January 6, 1989 is the proper effective date for the award of service connection for stenosis of the low back.  38 U.S.C.A. § 5107(b). 


ORDER

The motion to reverse or revise the March 1989 rating decision that denied service connection for a low back disorder is granted, on the basis of CUE.   

An earlier effective date of January 6, 1989, for the award of service connection for stenosis of the low back is granted, subject to the law and regulations governing the payment of VA monetary benefits.    




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


